CCA 38342. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, we note that the addendum to the staff judge advocate’s recommendation inaccurately stated that Appellant was convicted of having committed 60 different thefts over the course of a single year that totaled over $30,500, when in fact Appellant actually pleaded guilty to stealing $15,797 in 41 discrete thefts. Accordingly, it is ordered that said petition is heréby granted on the following issue:
WHETHER THE STAFF JUDGE ADVOCATE’S RECOMMENDATION CONTAINED PLAIN AND PREJUDICIAL ERROR BECAUSE IT STATED THAT APPELLANT WAS CONVICTED OF HAVING COMMITTED 60 THEFTS OVER THE COURSE OF A SINGLE YEAR AND THAT APPELLANT PLEADED GUILTY TO STEALING MORE THAN $30,500.
The decision of the United States Air Force Court of Criminal Appeals is reversed and the convening authority’s action is set aside. The record of trial is returned to the Judge Advocate General for remand to the same or a different convening authority for a new post-trial recommendation and action.